
	
		III
		111th CONGRESS
		1st Session
		S. RES. 101
		IN THE SENATE OF THE UNITED STATES
		
			April 3 (legislative
			 day, April 2), 2009
			Mr. Burr (for himself
			 and Mrs. Hagan) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  tragic events at the Pinelake Health and Rehab Center in Carthage, North
		  Carolina on Sunday, March 29, 2009.
	
	
		That the Senate—
			(1)offers its
			 heartfelt condolences to the victims and their families, and to the staff and
			 their families, who have been deeply affected by the tragic events that
			 occurred at the Pinelake Health and Rehab Center in Carthage, North Carolina on
			 March 29, 2009;
			(2)honors the lives
			 of the deceased victims—Jerry Avant, Louise DeKler, Lillian Dunn, Tessie
			 Garner, John Goldstrom, Bessie Hedrick, Margaret Johnson, and Jesse Musser;
			 and
			(3)recognizes the
			 heroism of Officer Justin Garner, whose decisive action and bravery preserved
			 the safety of many, and wishes Officer Garner a complete and rapid recovery
			 from the wound he sustained.
			
